Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 30-49 are pending and rejected. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 611, of Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,797,238 B2 (hereinafter ‘238). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘238 provides a method of constructing a correlated electron material device comprising forming one or more layers of a transition metal oxide (TMO) material, i.e. a metal compound material, over a substrate, the one or more layers of the TMO material comprising a first atomic concentration of an extrinsic ligand; and exposing at least a portion of the one or more layers of the TMO material formed over the substrate, in a chamber, to an elevated temperature without exposing at least a second portion of the one or more layers of the TMO material to the elevated temperature until at least the first portion of the one or more layers of the TMO material comprises no greater than a second atomic concentration of the extrinsic ligand to render the first portion of the one or more layers of the TMO material capable of switching between a relatively conductive state and a substantially dissimilar insulative state without rendering the second portion of the one or more layers of the TMO 
Claims 2, 5, 6, 12, and 13 of ‘238 provide the features of instant claims 33, 35, 36, 38, and 39, respectfully.
Claims 3 and 4 of ‘238 indicate that the extrinsic ligand provides a dopant to enable the low-impedance or conductive state of the at least the first portion of the one or more layers of the TMO material, where the dopant comprises carbon, CO, NO, or ammonia, such that claims 3 and 4 of ‘238 provide the features of instant claim 34. Further, the instant specification at paragraph 0037 indicates that back-donation in a CEM occurs in response to carbon, CO, ammonia, or NxOy where the electrons are reversibly donated, which permits a nickel oxide material to switch to exhibiting a substantially dissimilar impedance property, such that that dopants of claim 4 of ‘238 are considered to provide extrinsic ligand that reversibly back-donate electrons to the first portion of the one or more layers of the metal compound material to enable the first portion of the one or more layers of the metal compound material to switch between the relatively conductive state and the substantially dissimilar insulative state as required by instant claim 31. 
	As to instant claim 32, since claim 1 of ‘238 indicates that the first portion is exposed to the elevated temperature until at least the first portion is capable of switching between a relatively conductive state and a substantially dissimilar insulative state, it would have been obvious to a person having ordinary skill in the art to have performed the process so that a majority of volume of the first portion of the one or more layers of the TMO is capable of switching between the relatively conductive state 
As to instant claim 40, claim 15 of ‘238 provides a method of fabricating a correlated electron material (CEM) device, comprising5Attorney Reference No.: 252.P016X2C/P04326US01 U.S. Patent Application No. TBD forming a film of a transition metal oxide (TMO) material, i.e. a metal compound material, over a substrate, the TMO material comprising an atomic concentration of an extrinsic ligand; and exposing at least a first portion of the film of the TMO material, in a chamber, to an elevated temperature without exposing at least a second portion of the film of the TMO material to the elevated temperature to reduce the atomic concentration of the extrinsic ligand in the at least the first portion of the film of the TMO material until the at least the first portion of the film of the TMO material is capable of switching between a conductive state and a substantially dissimilar insulative state while maintaining the second portion of the film of the metal compound material incapable of switching between the conductive state and the substantially dissimilar state insulative state. Therefore, claim 15 of ‘238 provides the features of instant clam 40, wherein the metal compound material is specifically a transition metal oxide material.
Claims 16, 19, and 21-24 of ‘238 provide the features of instant claims 41-46, respectfully.
As to instant claim 47, claim 25 of ‘238 provides a method of fabricating a correlated electron material (CEM) device, comprising: forming a film of a transition metal oxide (TMO) material, i.e. a metal compound material, over a substrate, the film of the TMO material comprising a first atomic concentration of an extrinsic ligand; and 7Attorney Reference No.: 252.P016X2C/P04326US01 U.S. Patent Application No. TBD 
Claims 27 and 28 of ‘238 provide the features of instant claims 48 and 49, respectfully.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA D MCCLURE/Examiner, Art Unit 1718